Citation Nr: 0312956	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  00-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from April 1948 to April 
1952.

The claims file contains a report of a rating decision in 
February 1990 wherein entitlement to service connection for a 
chronic nervous disorder was denied.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for depression.  

In April 2001, the Board remanded the claim to the RO for 
further development and adjudicative action.  

In January 2003 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  As the Board will remand this case to the 
RO for additional development and adjudication of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

2.  In February 1990, the RO denied the claim of entitlement 
to service connection for a chronic nervous condition.

3.  The evidence submitted since the RO's February 1990 
denial of the claim bears directly and substantially upon the 
issues at hand, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence submitted since the February 1990 decision wherein 
the RO denied the claim of entitlement to service connection 
for a chronic nervous disorder is new and material, and the 
veteran's claim for that benefit has been reopened.  38 
U.S.C.A. §§ 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 3.160(d), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records, including the 1948 entrance 
examination and 1952 separation examination reports, are 
negative for findings or complaints of psychiatric 
conditions. 

In October 1984, EHS (initials), PhD, conducted a 
psychological consultation.  Dr. EHS was not clear on the 
question of manic depression, and reported a diagnostic 
impression of emotionally unstable personality.   

Progress notes from the veteran's private physician, RW 
(initials), MD, reflect ongoing treatment of depression from 
January to September 1989.  The veteran was admitted with a 
diagnosis of bipolar disorder in March 1989.  

The report includes his descriptions of his behavior during 
service, including a confrontation with his commanding 
officer.  Dr. RW commented that he allowed his condition to 
go completely untreated for his entire life and that he had 
only superficial insight into his illness.  Bipolar affective 
disorder was diagnosed.  

In June 1989, the veteran filed a claim of entitlement to 
service connection for clinical depression.  

In February 1990, the RO denied the claim of entitlement to 
service connection for a chronic nervous condition on the 
basis that the evidence failed to indicate that the veteran 
developed his chronic nervous disorder either during active 
military duty, or in a reasonable period after release from 
active service.  Notice of the decision, including 
information concerning his appellate rights, was issued in 
March 1990.  Appellate action was not initiated.

In May 1999, the veteran filed an application to reopen the 
claim of entitlement to service connection for depression.  

Subsequent to the filing of the application to reopen, VA 
mental health clinic records dated in 1989, and from 1998 to 
2002, were added to the record.  The records document the 
veteran's psychiatric complaints and diagnoses of depressive 
reaction, dysthymia and post-traumatic stress disorder (PTSD) 
issues.  

The veteran participated in a hearing at the RO in April 
2000.  He testified that he did not have any psychiatric 
conditions prior to his entry into service.  He described his 
various service duties and experiences, and noted his ongoing 
problems with sleep apnea.  He offered information concerning 
his post-service psychiatric treatment.  

In July 2000, CPC (initials), PhD, evaluated the veteran.  
Dr. CPC diagnosed bipolar disorder and personality disorder.  
In the October 2000 report, he offered the following 
impression:

It does not appear that this Bipolar 
Disorder or Depression at this time was 
not diagnosed in a timely manner over the 
years and has caused the patient to 
become very dysfunctional at work and at 
home.  The patient has a long history of 
major depression, excessive sleep, and 
extreme fatigue with an inability to 
concentrate and a very short attention 
span generated by his psychiatric 
condition.  It is more than likely that 
this was exacerbated during his service 
career and the stressor that he 
experienced in the military.  

A VA psychological assessment was completed in October 2000, 
and the examiner determined that testing was consistent with 
dysthymic disorder, major depressive disorder, and passive-
aggressive and avoidant traits.  The examiner opined that it 
is likely that the veteran's early childhood neglect made him 
ill prepared to deal with the stress and tension of combat 
which led to his crippling bout with overwhelming anxiety and 
depression which he was able to sublimate into work over the 
years.  

As noted earlier, the Board remanded this claim to the RO for 
additional development and adjudicative action in April 2001.  
Pursuant to the Board's development request, VA treatment 
records were obtained, as well as records from the Social 
Security Administration (SSA) related to a favorable 
disability determination issued in 1990.  

Evidence submitted to SSA includes treatment records dated 
from 1984 to 1987 that reflect ongoing psychiatric complaints 
and treatment.  Records dated in 1989 were also submitted, 
and a reference to treatment for depression 15 to 20 years 
prior appears in a November 1989 assessment.  

A copy of the Dr. RW's March 1989 evaluation of the veteran 
appears in the SSA records, along with assessments completed 
by MAG (initials), PhD during that same month.  Dr. MAG 
diagnosed major depressive episode, rule out depressive 
disorder not otherwise specified, and mixed personality 
traits.  

Regarding psychosocial stressors, Dr. MAG commented that 
there did not appear to be an actual precipitating event 
which caused the veteran to seek assistance, but that it was 
significant that he reported feelings of depression dating 
back to his childhood and/or to his period of military 
service.  On an assessment conducted later that month, Dr. 
MAG discussed the results of psychiatric testing.  

Statements, provided by Dr. RW and CLB (initials) PhD in 
January 1990 to SSA, reflect Dr. RW's assessment of a 5-year 
history of disability due to bipolar disorder.  It was also 
mentioned that the onset was possibly before March 1984.  


Criteria 
Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).

A final and biding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2002).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a chronic nervous disorder, which the 
RO finally denied in February 1990.  When an appellant seeks 
to reopen a finally denied claim, the Board must review all 
of the evidence submitted since that action to determine 
whether the claim should be reopened and readjudicated on a 
de novo basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

The pertinent evidence submitted in connection with the 
veteran's claim to reopen the prior final February 1990 RO 
decision consists of VA and private medical records, and SSA 
records.  

The basis of the prior final denial was that the evidence 
failed to indicate that the veteran developed a chronic 
nervous disorder either during active military duty, or in a 
reasonable period after release from active service.  

The newly received medical records show ongoing treatment for 
depression, as well as reported diagnoses of bipolar 
disorder, dysthymia and PTSD issues.  Also, the records 
submitted in support of the SSA claim include assessments 
dating the veteran's psychiatric difficulties prior to the 
time he actually started seeking assistance in the 1980s.  In 
particular, the comments from the March 1989 reports from Dr. 
RW and Dr. MAG, as well as the opinion provided by Dr. CPC in 
October 2000, strongly suggest that the veteran's condition 
went undiagnosed for many years.  

In the October 2000 report, Dr. CPC also pointed to the 
likelihood that the veteran's psychiatric condition was 
exacerbated by service.  Therefore, the Board finds that the 
evidence is not lacking with regard to showing the 
development of a chronic nervous disorder either during 
active military duty, or in a reasonable period after release 
from active service, which was the basis for denying the 
claim in February 1990.  

The opinions and comments of the various physicians are 
undoubtedly considered "new," and such evidence is not 
cumulative or duplicative in that it shows psychiatric 
disorders possibly dating back to the period of the veteran's 
service.  Therefore the evidence bears directly and 
substantially on the question at issue.

The Board finds that the evidence submitted since the 
February 1990 decision contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
psychiatric disorders.  Hodge, supra.  Consequently, the 
record contains new and material evidence, such that the 
Board must reopen the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

In September 2002 the RO, by letter, informed the veteran of 
the VCAA, and furnished the provisions of this new law in the 
accompanying supplemental statement of the case addressing 
the issues currently on appeal.  However, additional 
development is required in this case with regard to securing 
an examination.  

As discussed in the above decision, there are opinions 
suggesting that the onset of the veteran's psychiatric 
disorders, including bipolar disorder, date back to his 
period of service.  A review of the file shows that the 
veteran has not been afforded a VA examination to determine 
the nature and etiology of his psychiatric disorders, and the 
evidence of record is insufficient to decide the issue of 
service connection with any certainty.  Since the Board 
cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Under the VCAA, a veteran 
is entitled to a complete VA medical examination that 
includes an opinion whether there is a nexus between the 
claimed disorder and service based on all possible evidence.  
Since a nexus opinion was not offered, additional development 
is in order in light of the VCAA.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature, extent of severity, and 
etiology of any psychiatric disorders 
that may be present.  The claims folder 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  The examiner must be 
requested to express an opinion as to 
whether any psychiatric disorder(s) which 
may be found on examination is/are 
related to service, or if pre-existing 
service, was/were aggravated thereby.  If 
a psychosis is diagnosed, the examiner 
should opine as to the date of onset.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The examination report should 
be typed. 
3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2002).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In 
addition, the RO must review the claims 
file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for a psychiatric disorder on 
a de novo basis. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is again 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for a 
psychiatric disorder.  38 C.F.R. § 3.655 (2002).


	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



